         Case 5:21-mj-00063-AMG Document 12 Filed 02/09/21 Page 1 of 2




                  United States District Court
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

                             Plaintiff,
                                                    APPEARANCE
v.
                                                    CASE NUMBER: M-21-63-AMG
MICHAEL BRANDON HOUCK,


                             Defendant.

To the Clerk of this court and all parties of record:

       Enter my appearance as counsel in this case for Michael Brandon Houck, also known

as Brad Houck, Defendant.

       I certify that I am admitted to practice in this court. I certify that I am registered with

the Court’s Electronic Case Filing System.



February 8, 2021                            s/ Susan M. Otto
                                            SUSAN M. OTTO
                                            FEDERAL PUBLIC DEFENDER
                                            Oklahoma Bar Number: 6818
                                            FEDERAL PUBLIC DEFENDER ORGANIZATION
                                            WESTERN DISTRICT OF OKLAHOMA
                                            215 Dean A. McGee Suite 109
                                            Oklahoma City, Oklahoma 73102
                                            Telephone: 405 609-5930
                                            Telefacsimile: 405 609-5932
                                            Electronic Mail: Susan_Otto@fd.org
                                            Counsel for Defendant Michael Brandon Houck
         Case 5:21-mj-00063-AMG Document 12 Filed 02/09/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the electronic
records currently on file, the Clerk of Court will transmit a Notice of Electronic filing to the
following ECF registrants: Matt Dillon, Assistant United States Attorney.




                                     s/ Susan M. Otto
                                    SUSAN M. OTTO




                                               2
